Citation Nr: 1429030	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  09-42 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1983 to October 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that the Veteran appears to have executed a new VA Form 21-22 more than 90 days following certification to the Board.  In that regard, the Veteran's case was recertified to the Board following a remand on December 4, 2012 with the Disabled American Veterans listed as the Veteran's representative along with a valid corresponding VA Form 21-22.  On August 29, 2013, the Veteran executed a VA Form 21-22 which purported to appoint the American Legion as the Veteran's representative.  See Veteran's VBMS file.  

An appellant and his representative will be granted a period of 90 days following mailing of notice to them that an appeal has been certified to the Board for appellate review during which they may submit a request for a change in representation.  See 38 C.F.R. § 20.1304(a)(2013).  The Board will not accept a request for a change in representation except when the appellant demonstrates on motion that there is good cause for the delay.  See 38 C.F.R. § 20.1304(b)(2013).  If good cause is not shown, the request for a change in representation will be referred to the agency of original jurisdiction without action by the Board concerning the request.   See 38 C.F.R. § 20.1304(b)(i)(2013).  As the Veteran executed a new VA Form 21-22 greater than 90 days following certification to the Board and did not demonstrate good cause for his delay, the Board will not take action in regard to the newly executed VA Form 21-22.  The appointment in favor of the American Legion is referred to the agency of original jurisdiction.  

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a November 2011 Board remand, the Board requested that the Veteran's records from North Broward Medical Center be obtained.  At his August 2011 Travel Board hearing, the Veteran testified that he had initially received post-service treatment for his claimed low back disorder at North Broward Medical Center in 1990, less than a year after his discharge from active duty service.  The Veteran also testified that he subsequently sought further treatment at that facility on multiple occasions.  

In February 2012, the Veteran completed a VA Form 21-4142 which authorized the release of his records from Broward Health.  He specified dates of treatment for June 2009.  Broward Health submitted the Veteran's records from June 2009.  

In a March 2012 deferred rating decision, the Appeals Management Center (AMC) noted that the Veteran's records dating back to 1990 should have been requested from North Broward since the Veteran testified that he was treated there within a year of separation from service in 1989.  The Board notes that although the Veteran previously referred to treatment at North Broward in 1990, he subsequently indicated treatment at Broward Health and not North Broward on the VA Form 21-4142.  Upon further research, the Board verified that Broward Health Medical Center was formerly known as the North Broward Hospital District. 

In an April 2012 letter, the AMC requested that the Veteran complete a second VA Form 21-4142 which authorized the release of his records from North Broward, dating from January 1990.  In April 2012, the Veteran completed a VA Form 21-4142 which authorized the release of his records from North Broward Medical Center.  He specified dates of treatment for June 2009 and for treatment of his "left leg and foot due to lower back."  

An October 2012 deferred rating decision indicated that the development concerning the March 2012 deferred rating decision had not been completed.  Specifically, it states, "[p]lease request treatment records from the North Broward County (Miami) dated 1/1/1990 through 6/1/1999."  It is unclear as to why the term "Miami" was referenced in connection with North Broward.  Due to this mischaracterization of the proper facility in which records were needed, in November 2012, the AMC requested the Veteran's records from Miami VA Healthcare System dating from January 1990 to June 1999.  The proper authorization or records from Broward Health were never obtained.  The AMC failed to comply with the Board's remand directives in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").  

Accordingly, as there still are missing private records, reasonable efforts to obtain those records should be made on remand.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.  

The AMC requested the Veteran's service treatment records from the National Personnel Records Center (NPRC), the Records Management Center in St. Louis, Missouri and the St. Petersburg Regional Office and received negative replies.  However, there is no indication that the Veteran's service personnel records have been previously requested.  As these records may contain information pertinent to the Veteran's service, especially since his treatment records are not available, the AMC should make reasonable efforts to obtain them.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).




Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dating from February 2013 and associate them with the claims folder.  

2.  Contact the Veteran and request that he provide or authorize the release of records from Broward Health Medical Center, formerly known as the North Broward Hospital District, from January 1990 to June 2009 as well as any other records, not already of record, that are relevant to the claim.  

Please ensure that the Veteran completes a VA Form 21-4142 which specifies the proper facility and dates in question.  

All attempts to secure the above-referenced evidence must be documented in the claims file.  If, after making reasonable efforts to obtain any outstanding non-Federal records the AMC is unable to secure same or if after continued efforts to obtain Federal records the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

3.  The RO/AMC shall take appropriate steps to obtain the Veteran's service personnel records for his period of active service dated from January 1983 to October 1989.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit any such records in his possession directly to VA.

4.  Ensure that all of the foregoing requested development is completed, and arrange for any additional necessary development.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



